DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art, Yoshizaki fails to teach the polishing composition is free of an oxidizing agent, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5,8 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUYUKI (KR 10-2016-013194; herein after KR-194) in view of Tamada et al (US 2015/0069016), and further in view of Edelbach et al (US 6,616,514).
KR-194 discloses a polishing process for polishing silicon oxide layer using a polishing composition, wherein the polishing composition comprises abrasive grains of colloidal silica; water (reads on the claimed dispersing medium); a pH adjusting agent to maintain the pH 6 or less of the composition; and the abrasive grains having positive (cation) zeta potential; (see at least the abstract; pages 3, 7- 8,); The kind of the colloidal silica to be used is not particularly limited, but it is possible to use, for example, surface-modified colloidal silica (page 6 of the translation). The pH of the polishing composition of the present invention may be 6 or less, but is more preferably 4 or less. When the pH is 6 or less, there is an advantageous effect that the polishing rate of the layer (silicon oxide or the like) other than the substance having a pH range exhibiting positive zeta potential in an aqueous solution having pH of 6 or less by the polishing composition is improved (page 7, under the heading “[The pH and pH adjustment]”).
 KR-194 may not explicitly disclose that the abrasive grains are cation-modified colloidal silica.
However, in the same field of endeavor, Tamada et al (US 2015/0069016) disclose a polishing process of silicon oxide using a polishing composition comprises abrasive grains [0011], wherein the abrasive grains may be surface-modified. Typical colloidal silica has a zeta potential value close to zero under acidic conditions, and thus, silica particles do not electrically repel each other under acidic conditions and aggregation may easily occur. Meanwhile, the abrasive grains which are surface-modified such that a zeta potential has a relatively high positive or negative value even under acidic conditions, silica particles strongly repel each other and disperse well even under acidic conditions, thereby improving storage stability of the polishing composition [0050]; and aforesaid teaching easily reads on the claimed limitation of the abrasive grains are cation-modified colloidal silica.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Tamada et al’s teaching of the use of colloidal silica surface modified with cation (positive ion) into KR-194’s teaching for improving storage stability of the polishing composition as taught by Tamada et al.

KR-194 discloses nowhere that the polishing composition contain an oxidizing agent and therefore the polishing composition does not comprise an oxidizing agent.
With regards to claim 14, KR-194 discloses that the polishing composition of the present invention may further contain other components such as water, an inorganic salt, a surfactant, a water-soluble polymer, an antiseptic, an antifungal agent (see the paragraph under the heading [other Ingredients].
Unlike the instant invention, modified KR-194 above fails to disclose the polishing composition comprises a tri- or more polyvalent hydroxy compound; and also fails to disclose the specifics, as the context of the claims 2-3 and 8. 
However, in the same field of endeavor, Edelbach et al disclose that chemical mechanical polishing slurry that is effective over a wide range of pH for selectively removing silicon dioxide in preference to silicon nitride from a surface of an article by chemical mechanical polishing; The aqueous slurry according to the present invention comprises an abrasive, an aqueous medium, and an organic polyol that does not dissociate protons, said organic polyol comprising a compound having at least three hydroxyl groups that are not dissociable in the aqueous medium, or a polymer formed from at least one monomer having at least three hydroxyl groups that are not dissociable in the aqueous medium. In a preferred embodiment, the organic polyol comprises one or more selected from the group consisting of mannitol, sorbitol, mannose, xylitol, sorbose, sucrose, and dextrin. The aqueous slurry according to the invention can optionally include acids or bases for adjusting the pH within an effective range of from about 2 to about 12 (col.2, lines 59 - col.3, line 9); and aforesaid organic polyol compound, such as xylitol, sorbose, sucrose, and dextrin reads on the claimed tri- or more polyvalent hydroxy compound as well as the claimed “sugar alcohol”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Edelbach et al’s teaching of using or introducing organic polyol compound into modified KR-194’s teaching for exhibiting high selectivity for polishing the silicon oxide layer as taught by Edelbach et al (col.2, lines 53-56).
With regards to claims 4,12 and 17, KR-194 disclose above that the pH of the polishing composition adjusted less than 6; and Edelbach et al disclose that the pH of the polishing composition adjusted within an effective range of from about 2 to about 12 (col.2, lines 59 - col.3, line 9); so, they are overlapping the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claims 5,13 and 18, aforesaid silicon oxide easily reads on the claimed silicon material has oxygen atom and a silicon atom.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Minami et al (US 2015/0024596) teach polishing silicon oxide [0139] using a composition comprises dextrin, cyclodextrin, chitosan [0140], abrasive particles (silica) [0041] pH adjusting agent to maintain the pH at 3.0 or more [0144].
Guo (US 2015/0079788) teach a chemical mechanical polishing composition of the present invention is preferably oxidizer free [0008],[0009]; [0034] for polishing silicon oxide [0006],[0037]. A low defect chemical mechanical polishing composition for polishing silicon oxide containing substrates is provided comprising, as initial components: water, a colloidal silica abrasive; and, an additive according to formula I (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713